The plaintiff seeks to recover remuneration for services rendered to and moneys expended for the defendant's decedent during a period while he was a member of the decedent's family living as one household.
Such a plaintiff in order to recover must affirmatively show either that an express contract for the remuneration existed, or that the circumstances under which the services and expenditures were rendered and made were such as exhibit a reasonable and proper expectation that there would be compensation therefor. (Cotter vs. Cotter, 82 Conn. 331 at 332.)
In the present case the plaintiff failed to establish either of *Page 334 
the foregoing situations.
   Judgment is therefore rendered for the defendant upon the issues of the complaint, and for the defendant to recover of the plaintiff her costs.